Citation Nr: 1144107	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  06-31 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a skin disorder of the feet, claimed as fungus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to July 1967.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2006 RO rating decision.  

The Board, inter alia, remanded the case to the RO via the Appeals Management Center (AMC), in Washington, DC for further development of the record in October 2009 and February 2011.  

Unfortunately, the appeal must again be REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.  


REMAND

The Veteran contends that he is entitled to service connection for a skin disorder of the feet.  Specifically, in his VA Form 9, Appeal to Board of Veterans' Appeals, received in August 2006, the Veteran reported that his toe nails were infected with a recurrent foot fungus, to include Athlete's foot, in service, due to taking daily walks in swamps and rice paddies.  He has also indicated that his foot fungus disorder, contracted in service, was increased in severity by his service-connected Type II diabetes mellitus.  Finally, the record raises consideration of the applicability of the provisions of presumption of soundness and aggravation of a preexisting condition.  In this regard, in an August 1965 Report of Medical History for the purpose of induction, the Veteran reported a history of treatment for Athlete's foot, and noted that he "had [his] toenails out."  

Notably, the Board remanded the claim in October 2009 and in February 2011 for further development.  In the October 2009 remand, the Board requested that the Agency of Original Jurisdiction (AOJ) schedule the Veteran for a VA skin examination, conducted by the appropriate specialist in dermatology, to determine if any claimed skin disorder involving the feet was due to or aggravated by service, to include whether it was secondary to his service-connected Type II diabetes mellitus.  

The Board also requested that the AOJ consider and discuss the ramifications of VAOPGCPREC 3-2003 and the holding in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The Board indicated that if the determination remained unfavorable to the Veteran, he and his representative should be provided with a Supplemental Statement of the Case (SSOC), which included the provisions of 38 C.F.R. § 3.310 (2009) regarding secondary service connection.  

The Veteran was afforded a VA examination, and an accompanying medical opinion was obtained, in February 2010; however the examiner failed to address the matter of aggravation of a preexisting condition, and failed to address the matter of aggravation of a skin disorder of the feet by the service-connected Type II diabetes mellitus.  Further, the February 2010 examiner did not appear to be a dermatologist.  

Notably, the AOJ failed to consider and discuss the ramifications of VAOPGCPREC 3-2003 and the holding in Wagner, supra, regarding the preexisting issue, and did not include the provisions of 38 C.F.R. § 3.310 regarding secondary service connection or discuss the issue of secondary service connection in a November 2010 SSOC as was requested by the Board.  Hence, the February 2011 Board remand cited the AOJ's failure to comply with the October 2009 remand instructions as grounds for remanding the claim once again.  

In the February 2011 remand, the Board requested that the Veteran again be scheduled for a VA dermatological examination by a dermatologist to determine the nature and etiology of any skin disorder of the feet, to include the toenails.  The Board explicitly requested that the examiner address if the Veteran currently had a skin disorder of the feet/toenails, and if so, whether or not the etiology of the disorder is at least as likely as not related to service.  The Board also requested that the examiner opine as to whether or not the Veteran had a skin disorder of the feet/toenails at the time of his entrance into active service, and if so, to describe the nature of the disorder.  The Board requested that the examiner opine as to whether or not any preexisting skin disorder increased in severity during the Veteran's service, and if so, whether or not the increase in severity represented a temporary or intermittent flare-up of the pre-service condition without worsening of the underlying disorder.  Finally, the Board requested that the examiner opine as to whether it is at least as likely as not that the service-connected Type II diabetes mellitus caused or aggravated (permanently worsened) any current skin disorder of the feet/toenails.  

In the February 2011 remand, the Board explicitly requested that the AOJ/AMC readjudicate the claim, and consider and discuss the ramifications of VAOPGCPREC 3-2003 and the holding in Wagner, supra, regarding the preexisting issue.  The Board again requested that if any determination remained unfavorable to the Veteran that he and his representative be provided with an SSOC, and include the provisions of 38 C.F.R. § 3.310 regarding the secondary service connection issue.  

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  A Board remand confers upon the appellant the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Where the remand orders of the Board were not substantially complied with, the Board itself errs in failing to insure compliance; in such situations the Board must remand back to RO for further development.  

As discussed below, the Board finds that the AOJ has failed to comply with pertinent sections of the remand order, and regrettably, the case must, once again, be remanded to the AOJ for further development.  

The claims file contains a Temp file which includes a May 2011 VA opinion. In this regard, the same physician who conducted the February 2010 VA examination provided the May 2011 medical opinion that referenced a VA examination dated in March 2011.  Significantly, a copy of the March 2011 VA examination is not contained within the claims file.  The Board reviewed the Virtual VA electronic records as well and found no medical records in the Veteran's electronic record.

The Veterans Claims Assistance Act (VCAA) provides, as relevant, that VA will make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim, to include obtaining records in the custody of a Federal department or agency.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).  This regulation requires VA to "make as many requests as are necessary" to obtain records in the possession of the Federal government.  Hence, a copy of the March 2011 VA examination report must be associated with the claims file before further adjudication of the case may take place.  

Additionally, as the May 2011 examiner is the same physician who conducted the February 2010 VA examination, the AOJ failed to comply with the remand order requesting that it obtain a VA dermatological examination by a dermatologist.  

In examining the adequacy of the opinion itself, the Board observes that the examiner reviewed the claims file and the service history, and noted that an induction examination in August 1965 showed the Veteran checked off "yes" to the question "have you treated yourself for illness other than minor colds? (Athlete's foot only)," that the accompanying induction physical was negative for either Athlete's foot or toe nail fungus, and that a single instance of treatment for a skin disorder of the feet occurred in December 1966 when he was seen for Athlete's foot.  

However, the examiner failed to address a service treatment record, dated in June 1967, which reflects treatment for an infected sore toe of the left foot, and additional records, dated throughout that month, which reveal the use of furazone ointment and shower shoes to treat the Veteran's feet.  

The examiner based his findings and opinions on the missing March 2011 VA examination, and concluded that there are no records to substantiate the Veteran's claim that he has had recurrent Athlete's foot or toe nail fungus, that he did not have toe nail fungus documented prior to or during service, that it is less likely that the his toenail fungus is related to service, that he did not have a skin disorder of his feet or toenails at the time of his entrance into the service only a reported history of Athlete's foot, which did not increase in severity in service, and that his service-connected Type II diabetes mellitus did not cause or permanently worsen his skin disorder of the feet or toe nails.  

The Board finds the adequacy of this opinion questionable as the examiner did not address relevant service treatment records, and failed to provide thorough rationale to support these findings.  Significantly, the examiner did not adequately address the Veteran's subjective reporting of his symptoms prior to service, during service, and post-service.  

The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Hence, at the very least, a new opinion must be obtained if it is found that the outstanding March 2011 VA examination report does not contain an opinion with adequate rationale that discusses these matters.  

The Board finds that the AOJ further failed to comply with the February 2011 remand directive in that in the June 2011 SSOC, the AOJ/AMC failed to discuss the ramifications of VAOPGCPREC 3-2003 and the holding in Wagner, supra, regarding the preexisting issue, or to include the provisions of 38 C.F.R. § 3.310 regarding the secondary service connection issue.  While the June 2011 SSOC referenced the matter of a preexisting condition, the AOJ/AMC failed to discuss the standards for rebutting the presumption of soundness, and it entirely failed to provide the provisions of 38 C.F.R. § 3.310.  

In this case, the RO has repeatedly failed to comply with the Board's explicit and detailed remand directives.  Hence, the absence of the requested information constitutes a procedural defect requiring a further remand.  

Moreover, the Board notes that a January 1966 dermatology clinic record indicates that due to the Veteran's "condition" his ability to be assigned to tropical climate was in question.  The record shows that a letter from the Veteran's family physician was attached to the report; however, that record does not appear to currently be associated with the Veteran's service treatment records.  

In Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009), the CAVC emphasized that this duty requires that VA "obtain all of the veteran's relevant service medical records, not simply those which it can most conveniently locate."  (Emphasis added).  In other words, although some records or alternative sources of information may be in the claims file, VA still has an obligation to obtain all identified available relevant Federal records or explain why such a request would be futile.  

The Board notes that the January 1966 dermatology clinic record appears incomplete and is missing the letter from the Veteran's family physician.  An attempt should be made to locate this letter, as it appears to pertain to the current claim, and specifically speaks to the matter of treatment for a preexisting skin disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ/AMC should seek to obtain any outstanding service records, to include the letter from the Veteran's family physician described in the January 1966 dermatology clinic record.  The AOJ/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  The AOJ/AMC should obtain a copy of the outstanding March 2011 VA examination report and associate it with the claims file.  The AOJ/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

3.  If the March 2011 VA examination was not conducted by a dermatologist to determine the nature and etiology of any skin disorder of the feet, to include the toenails, a new VA dermatological examination should be obtained.  All indicated tests and studies should be performed and all findings must be reported in detail.  

Based upon the claims file review, the Veteran's subjective reports, and the examination findings, the examiner must:

(a) discuss any current skin disorder of the feet/toenails; 

(b) provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any current skin disorder of the feet is due an event of his active service;
 
(c) take into account all relevant service records and provide an opinion as to whether or not the Veteran had a skin disorder of the feet/toenails at the time of his entrance into active service, and if so, describe the nature of the disorder; 

(d) if the Veteran entered service with a foot/toenail disorder, provide an opinion as to whether or not this disorder increased in severity during service, and if so, opine as to whether or not the increase in severity represented simply a temporary or intermittent flare-up of the pre-service condition without worsening of the underlying disorder, or did an increase in severity represent a worsening of the underlying condition beyond the natural progress of the disorder;  

(e) if not, provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) the Veteran's service-connected Type II diabetes mellitus caused or aggravated (permanently worsened) any current skin disorder of the feet/toenails.  

The examiner should set forth in the examination report all examination findings and the complete rationale for any conclusions reached.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion.  

4.  If the March 2011 VA examination was conducted by a dermatologist, and if the March 2011 VA examination report does not contain responses to any of the matters listed in the above request, the AOJ/AMC should forward the claims file and a copy of this remand to him/her, and request that a new opinion be provided that specifically addresses the matters set forth in paragraph 3 (a-e) of this remand order.  

5.  To help avoid future remand, VA must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, then appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

6.  Following completion of all indicated development, the AOJ/AMC should readjudicate the claim for service connection in light of all the evidence of record, to include any additional evidence obtained by the AOJ/AMC on remand.  To this end, the AOJ should consider and discuss the ramifications of VAOPGCPRECT 3-2003 and the holding in Wagner, supra, regarding the preexisting issue.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive SSOC to the Veteran and his representative, which includes the provisions of 38 C.F.R. § 3.310 regarding the secondary service connection issue, and afford them with a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


